Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action response to the Appeal Brief filed 5/32020.
Claims 1-5, 7-10 and 18 (renumbered as 1-10) are allowed.  Claims 6 and 11-17 are canceled.
Note that the restriction requirement for claims 11-16 , as set forth in the Office action mailed on 8/28/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement of claims 11-16 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 11-16 are no longer distinct from the elected group and claims 11-16 have been canceled.  In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Vallabh (reg. 35,761) on 7/2/2021.

The application has been amended as follows: 

1. 	A computer-implemented method of analyzing a computer software codebase, comprising the steps performed by one or more computer systems of:
(a) 	scanning the codebase using an analysis tool to capture and store information about the structure, properties, or metrics of the codebase;
(b)	inputting the information captured in (a) into one or more fitted statistical models to generate software economic output metrics for the software codebase, said software  economic output metrics including defect density projections and/or developer productivity projections for the codebase, wherein said one or more fitted statistical models are based on custom fitted models providing estimates for low level software economic parameters, said custom fitted models created by applying statistical regression techniques to code qualify metrics, design quality metrics, and/or test quality metrics, wherein said custom fitted models are refined using correlation significance, verifying outcomes of refined models against available real data, and adding information on the verified outcomes to the codebase as a new point of information to refine the one or more fitted statistical models or the custom fitted models;
(c)	exploring the impact, using a software tool or graphical user interface, of a code quality improvement initiative, a design quality improvement initiative, or a test quality improvement initiative by adjusting code quality inputs, design quality inputs, or test quality inputs to the one or more fitted statistical models to generate updated software economic output metrics including updated defect density projections and/or updated developer productivity projections for the codebase; 
(d)	computing costs associated with the defect density projections and/or developer productivity projections determined in (b) and costs associated with the updated defect density projections and/or updated developer productivity projections determined in (c);
(e)	analyzing the costs computed in (d) and outputting results thereof; and

5. 	A computer-implemented method of determining a technical debt of a computer software codebase, comprising the steps performed by one or more computer systems of:
(a) 	scanning the codebase using an analysis tool to capture and store information about the structure, properties, or metrics of the codebase;
(b)	inputting the information captured in (a) into one or more fitted statistical models to generate software economic output metrics for the software codebase, said software economic output metrics including defect density projections and/or developer productivity projections for the codebase over a period of time the codebase is expected to be in service, wherein said one or more fitted statistical models are based on custom fitted models providing estimates for low level software economic parameters, said custom fitted models created by applying statistical regression techniques to code qualify metrics, design quality metrics, and/or test quality metrics, wherein said custom fitted models are refined using correlation significance, verifying outcomes of refined models against available real data, and adding information on the verified outcomes to the codebase as a new point of information to refine the one or more fitted statistical models or the custom fitted models;
(c)	calculating a total cost of development including costs associated with fixing defects and developing new features based on the defect density projections and/or developer productivity projections over the period of time;
(d)	calculating a capitalized value of the costs calculated in (c) based on a given interest rate to determine the technical debt of the codebase; 
(e)	outputting the technical debt; [[and]]
(f) exploring the impact, using a software tool or graphical user interface, of a code quality improvement initiative, a design quality improvement initiative, or a test quality improvement initiative by adjusting code quality inputs, design quality inputs, or test quality inputs to the one or more fitted statistical models to generate updated software economic output metrics including updated defect density projections and/or updated developer productivity projections for the codebase, and repeating (c), (d), and (e) based on the updated defect density projections and/or updated developer productivity projections; and  
[[(f)]] (g)  performing a code quality improvement, a design quality improvement, or a test quality improvement of the codebase by redesigning the codebase, rewriting the codebase, refactoring the codebase, or improving automated testing of the codebase based on the technical debt 
6. 	(Canceled) 
7. 	The method of claim 5, wherein the costs associated with the defect density projections over the period of time include costs for identifying and fixing defects and costs associated with the use of the software codebase.
9. 	A computer-implemented method of analyzing a computer software codebase, comprising the steps performed by one or more computer systems of:
(a) 	scanning the codebase using an analysis tool to capture and store information about the structure, properties, or metrics of the codebase;
(b)	inputting the information captured in (a) into one or more fitted statistical models to generate first level software economic output metrics for the software codebase, said first level software economic output metrics including at least one of: defect density or developer productivity projections for the codebase, wherein said one or more fitted statistical models are based on custom fitted models providing estimates for low level software economic parameters, said custom fitted models created by applying statistical regression techniques to code qualify metrics, design quality metrics, and/or test quality metrics, wherein said custom fitted models are refined using correlation significance, verifying outcomes of refined models against available real data, and adding information on the verified outcomes to the codebase as a new point of information to refine the one or more fitted statistical models or the custom fitted models;

(d)	using the first level software economic output metrics generated in (b) and the additional information received in (c) to generate second level software economic output metrics including at least one of: metrics related to maintainability, agility, cost, risk, defects, waste, security, technical debt, and schedule, and outputting the second level software economic output metrics; and 
(e)	performing a code quality improvement, a design quality improvement, or a test quality improvement of the codebase by redesigning the codebase, rewriting the codebase, refactoring the codebase, or improving automated testing of the codebase based on the generated second level software economic output metrics 
10. 	The method of claim 9, wherein the user input parameters include at least one of: information on amount of code modified over a given time period, information on the number of developers for the codebase, development cost over a given period of time, information on labor to be expended before decommissioning of the codebase, downstream cost of bugs in the codebase, developer salaries, and financial discount rate.

11-16 (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While Fliess teaches a guidance for cost oriented development utilizing statistics models for cost metrics such as ownership costs, resource utilization, Raffo teaches adjusting parameters by users, Nugroho teaches determining break-even point,  quantifying debts and interest maintenance due to technical quality issues, ultimately, the prior arts of record, taken alone or in combination, do not teach 
(b)	inputting the information captured in (a) into one or more fitted statistical models to generate first level software economic output metrics for the software codebase, said first level software economic output metrics including at least one of: defect density or developer productivity projections for the codebase, wherein said one or more fitted statistical .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/INSUN KANG/Primary Examiner, Art Unit 2193